EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1, 3-4, 7, 10, 12 and 20 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 07/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2, 6, 8, and 9 is withdrawn.  Claims 2, 6, 8 and 9, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-18, directed to non-elected invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 2, 6, 8 and 9 directed to invention non-elected without traverse.  Accordingly, claims 2, 6, 8 and 9 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-10, 12 and 20 were allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a method of forming and shaping a waterproof and moisture permeable shoe upper having the combination of features claimed that includes wherein during the heating step, the semi-foamed granules are foamed to form an insole and/or an outsole bonded to the waterproof and moisture permeable shoe upper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
11/07/2022